                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


TASHA LASHAUN WILSON,                              §
            Movant,                                §
                                                   §
v.                                                 §      No. 3:19-cv-927-M (BT)
                                                   §      No. 3:15-cr-298-M (BT)
                                                   §
USA,                                               §
                   Respondent.                     §


       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE, AND
                 DENYING A CERTIFICATE OF APPEALABILITY

         The United States Magistrate Judge made Findings, Conclusions and a Recommendation

 in this case. Movant filed objections, and the District Court has made a de novo review of those

 portions of the proposed Findings and Recommendation to which objection was made. The

 objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

 Recommendation of the United States Magistrate Judge.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. §

 2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

 reference the Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case

 in support of its finding that the petitioner has failed to show (1) that reasonable jurists would

 find this Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that


                                                   1
reasonable jurists would find “it debatable whether the petition states a valid claim of the denial

of a constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1


      In the event the movant files a notice of appeal, the court notes that

( )   the movant will proceed in forma pauperis on appeal.

(X)   the movant will need to pay the $505.00 appellate filing fee or submit a motion to proceed
      in forma pauperis.

       SO ORDERED this 24th day of March, 2020.




1       Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
       (a) Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the
       final order, the court may direct the parties to submit arguments on whether a certificate
       should issue. If the court issues a certificate, the court must state the specific issue or
       issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
       certificate, the parties may not appeal the denial but may seek a certificate from the court
       of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
       does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
       an order entered under these rules. A timely notice of appeal must be filed even if the
       district court issues a certificate of appealability.


                                                    2
